Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 1 of 15 Page ID
                                 #:3120
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 2 of 15 Page ID
                                 #:3121
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 3 of 15 Page ID
                                 #:3122
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 4 of 15 Page ID
                                 #:3123
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 5 of 15 Page ID
                                 #:3124
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 6 of 15 Page ID
                                 #:3125
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 7 of 15 Page ID
                                 #:3126
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 8 of 15 Page ID
                                 #:3127
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 9 of 15 Page ID
                                 #:3128
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 10 of 15 Page ID
                                  #:3129
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 11 of 15 Page ID
                                  #:3130
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 12 of 15 Page ID
                                  #:3131
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 13 of 15 Page ID
                                  #:3132
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 14 of 15 Page ID
                                  #:3133
Case 8:19-cv-01998-JVS-JDE Document 37-7 Filed 10/21/19 Page 15 of 15 Page ID
                                  #:3134
